BLAND, J.
This is a companion case to Terminal lee and Power Company v. American Fire Insurance Company, decided at this term. However, the policy of insurance involved in this case was issued on June 13,1913, about six days after the notice of foreclosure had been published. The provision of the policy “if with the knowledge of the insured foreclosure proceedings be commenced, or notice given of the sale of any property covered by this policy by virtue of any mortgage, or trust deed” the policy shall become void is not applicable to this case, for the reason that that clause could not apply to any conditions which existed at the time of the" issuance of the policy and the policy became void only for breaches occurring after the policy was issued. [Orient Insurance Company v. Burrus, 63 S. W. 453 (Ky.); Cooledge v. Insurance Co., 30 Atl. 798 (Vt.).]
The judgment in this case is, therefore, reversed and the cause remanded.
All concur.